Title: To James Madison from John George Jackson, 25 December 1807
From: Jackson, John George
To: Madison, James



My dear Sir,
Clarksburg Decr. 25th. 1807

It is now several weeks since I received a line from you, owing I presume to the expectation that we had set off for the City, but my last letter was calculated to undeceive you under circumstances the most alarming.  My situation was in truth worse than you can have conceived; but I am now almost able to set off, & I wish to God that Mrs. J presented the same flattering prospects.
One of the blows which the Assassin gave me fractured the scull near the right temple & has made a considerable indentation.  I did suppose that trepanning would be necessary but I hope to do well without it, tho’ the pressure on the brain produces a very troublesome swimming in the head when I go to bed unaccompanied with pain.  My right Arm was much disabled but is gaining strength very fast.  I can not better convey an idea of my situation than by saying that I regularly attended Court two days this week without much inconvenience.
The papers announce that Congress have been sitting with closed doors: the public expectation runs on tiptoe, & my curiosity or rather anxiety keeps full pace with it.  Pray what is the subject & what is the prospect with G B?  The proclamation of the 16th. October has a very hostile appearance.  Yours truly

J G Jackson

